Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “43” has been used to designate both seals and pressure balancing chamber.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, section (C), line 6, delete the comma (,) after the wellhead;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. 2011/0008180A1) alone.
Regarding claim 1, Williams disclose a plunger (51, fig. 5 and refer to para 0037) for use in a sucker-rod pumping system for reciprocating (refer to para 0030) at least partially concentrically within a barrel (33, para 0033) in the sucker-rod pumping system (see fig. 1), the sucker-rod pumping system further comprising a plurality of seals (63, fig. 5 and refer to para 0039) between the plunger (51) and the barrel (33, see fig. 5), each of the seals (63) allowing a reciprocal movement between the plunger and barrel (refer to para 0035 and 0045) while providing a concentric barrier against longitudinal fluid movement between an outer diameter of the plunger and the inner diameter of the barrel (see fig. 5), 
wherein the sucker rod pumping system is operable to develop pumping pressure to move a production fluid toward a wellhead in a fluid production well (refer to para 0031), the plunger (51) comprising: 
a) a first section (53B) that is operable to be sealed against the barrel (33) by one of the plurality of seals (see fig. 5); b) a third section (57B) that is operable to be sealed 
and wherein the first, second, and third sections of the plunger further define a through passage (59) for the movement of the production fluid toward the wellhead, the through passage having a cross-sectional fluid passage area (see fig. 5 and refer to para 0047), and wherein the plunger further comprises a pressure balancing chamber (65) at least partially delimited within the sealed plunger area that is operable to equalize pressure on longitudinal sides of the seals (see fig. 5 and refer to paragraph 0040, 0046-0047);  48Atty. Docket No.: APY-HF-004 
e) a sand snare (69, 71, refer to para 0040) comprised within the plunger (51) and allowing fluid communication between the through passage and the pressure balancing chamber (see fig. 5), the sand snare (69, 71) operable to restrain solids (45) from reaching the pressure balancing chamber from the through passage (see fig. 5 and refer to para 0040), thereby producing a slippage flow to the pressure balancing chamber that is relatively free of solids (see fig. 5 and refer to para 0040), the slippage flow operable to equalize pressure between the balancing chamber and the plunger's through passage (refer to para 0047); 

However, Williams fails to teach the sand snare having a surface area at least as great as the cross-sectional fluid passage area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Williams before him or her, to have designed the surface area of the sand snare to have any diameter including a surface area at least as great as the cross-sectional fluid passage area, suitable for achieving efficient to capture the sand that enters the balancing chamber. 
Regarding claims 2-4, Williams discloses the sand snare is at least partially in the first section, wherein the sand snare is at least partially in the second section, wherein the sand snare is at least partially in the third section (see fig. 5).  
Regarding claim 17, Williams discloses wherein at least one of the seals is resilient (refer to para 0041: metal-to-metal clearance seal).  
Regarding claim 18, Williams discloses wherein the at least resilient seal is elastomeric (refer to paragraph 0039).  
Regarding claim 19, Williams discloses wherein at least one of the seals is fluidic (refer to para 0035).
s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. 2011/0008180A1), in view of Nguyen et al. (U.S. 2016/0258256A1).
	Regarding claims 5-6, Williams teach all the features of these claims as applied to claim 1 above; however, Williams fails to teach wherein the sand snare is manufactured by a method from the group consisting of 3D printing, and weaving of meshes and wherein the mesh weave is selected from the group consisting of plain, twill, Dutch, reverse off-count, and standard.
  	Nguyen et al. disclose a method of fabricating a sand control screen assembly, therein the manufacturing is accomplished by 3D printing technology (refer to paragraph 0014), a plain weave mesh (refer to para 0020 and see fig. 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sand snare of Williams to have a profiled mesh filter or screen, wherein the sand snare is manufactured by a method from the group consisting of 3D printing, and weaving of meshes and wherein the mesh weave is selected from the group consisting of plain, twill, Dutch, reverse off-count, and standard, as taught by Nguyen et al. since these are well known methods of manufacturing mesh filters.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. 2011/0008180A1), in view of Lauritzen et al. (U.S. 2002/0092808A1).
Regarding claims 7-9, Williams teach all the features of these claims as applied to claim 1 above; however, Williams fails to teach wherein the sand snare comprises a coated metal, wherein the coating is a thermal or chemical treatment, wherein the coating provides resistance to corrosion and/or abrasion.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sand snare of Williams to have a profiled mesh filter or screen, wherein the sand snare comprises a coated metal, wherein the coating is a thermal or chemical treatment, wherein the coating provides resistance to corrosion and/or abrasion, as taught by Lauritzen et al. for increasing the longevity/lifespan of the sand snare assembly.
Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. 2011/0008180A1), in view of Osunjaye et al. (U.S. 2019/0112900A1).
Regarding claims 10-11, Williams teach all the features of these claims as applied to claim 1 above; however, Williams fails to teach wherein the sand snare comprises geometrically arranged fluid openings to allow the passage of fluid between the through passage and the pressure balancing chamber, wherein the geometrically arranged fluid openings that are geometrically arranged in a pattern from the group consisting of triangular, quadrilateral, pentagonal, and hexagonal.  
Osunjaye et al. disclose an adjustable pore size filtration screen configuration (refer to abstract) wherein the opening size is determined for catching formation particulates (refer to paragraph 0002). The screen comprises geometrically arranged fluid openings to allow the passage of fluid, wherein the geometrically arranged fluid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sand snare of Williams to have a profiled mesh filter or screen, wherein the sand snare comprises geometrically arranged fluid openings to allow the passage of fluid between the through passage and the pressure balancing chamber, wherein the geometrically arranged fluid openings that are geometrically arranged in a pattern from the group consisting of triangular, quadrilateral, pentagonal, and hexagonal, as taught by Osunjaye et al. for the purpose of capturing different particulate size as they go through the balancing chamber.
Regarding claims 13-14, Williams teach all the features of these claims as applied to claim 1 above; however, Williams fails to teach wherein the sand snare comprises openings that are a regular geometric form, wherein the sand snare comprises openings that are an irregular geometric form.  
Osunjaye et al. disclose an adjustable pore size filtration configuration (refer to abstract) wherein the opening size is determined for catching formation particulates (refer to paragraph 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sand snare of Williams to have a profiled mesh filter or screen, wherein the sand snare comprises openings that are a regular geometric form, wherein the sand snare comprises openings that are an irregular geometric form, as taught by Osunjaye et al. for the purpose of capturing different particulate size as they go through the balancing chamber.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. 2011/0008180A1), in view of Seaton et al. (U.S. 2005/0045383A1).
Regarding claim 12, Williams teach all the features of these claims as applied to claim 1 above; however, Williams fails to teach wherein the sand snare comprises slotted openings have varied aspect ratios.  
Seaton et al. disclose a method of removing particulates from a drilling fluid comprising a screen (40) formed from a multi-layer woven mesh filter, wherein at least one of the layers also preferably has an aspect ratio of approximately 2:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sand snare of Williams to have a profiled mesh filter having varied aspect ratios, as taught by Seaton et al. for the purpose of capturing different particulate size as they go through the balancing chamber.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. 2011/0008180A1), in view of Lane (U.S. 8858187B2).
	Regarding claims 15-16, Williams teach all the features of these claims as applied to claim 1 above; however, Williams fails to teach the sand snare comprises a profiled wire filter, wherein the profiled wire filter is an outside-in configuration in which it comprises a surface having narrow openings face out relative to a longitudinal axis of the plunger.  
	Lane discloses a downhole pump comprising a plunger (80) reciprocating within a barrel (60) and a sand snare (270) comprising a wire filter (see fig. 5 and refer to col. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sand snare of Williams to have a profiled wire filter, wherein the profiled wire filter is an outside-in configuration in which it comprises a surface having narrow openings face out relative to a longitudinal axis of the plunger, as taught by Lane for the purpose of experimentation to determine a most efficient method of capturing the sand that enters the balancing chamber.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        



/Y.A/
03/22/2021